             Case 1:18-cv-08797-VSB Document 27-3 Filed 06/17/19 Page 1 of 2


                              MichaelFaillace & Associates^ P.C,
                                             60 East 42nd Street
                                                 Suite 4510
                                           New York, NY 10165

                           Ph:(212)317-1200                  Fax:(212)317-1620


Maria Romero                                                                                   June 13,2019




                                                                                 File #:        89Montclair

Attention:                                                                       Inv #:             Sample


RE:         Moreno et al v. 89 Montclair Cleaners Inc. et al; Index No. 18-cv-08797


DATE              DESCRIPTION                                        HOURS       AMOUNT          LAWYER


Sep-24-18         Intake with client                                    0.90          405.00            MF


Sep-25-18          Draft complaint                                       2.90     1,305.00              MF


Mar-20-19         Review Defendants' employment records and              2.10         787.50            JB
                  summary of defense; revise damages chart
                  accordingly; negotiate settlement

Mar-25-19          Continue negotiating settlement agreement            0.40          150.00            JB
                   with OC

Mar-26-19          Draft settlement agreement and fairness letter        2.50         937.50            JB


Mar-28-19          Draft and file request for adjournment               0.20           75.00            JB


Apr-10-19         Renegotiate terms of settlement with defense          0.30          112.50            JB
                  counsel; revise agreement accordingly

May-07-19          Renegotiate terms of settlement again with           0.30          112.50            JB
                  defense counsel; revise agreement accordingly

Jun-04-19          Draft and file status report with court              0.20           75.00            JB


                   Finalize faimess motion                               0.40         150.00            JB



                  Totals                                                10.20    $4,110.00
Invoice#:      Sample                Page 2                              June 13,2019
                Case 1:18-cv-08797-VSB Document 27-3 Filed 06/17/19 Page 2 of 2



   DISBURSEMENTS

                   Filing Fee                                         400.00
   Sep-28-18       Process Server of Complaint on Corporate            64,00
                   Defendant(Service)
                   Process Server of Complaint on Individual           50.00
                   Defendant(Gotham)

                   Totals                                            $514.00


                   Total Fee & Disbursements                                   $4,624.00


                    Balance Now Due                                            $4,624.00
